Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00417-CR

                                        Gerardo HERNANDEZ,
                                               Appellant

                                                  v.
                                              The State of
                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR6520C
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 21, 2013

APPEAL DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a

plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Rule

25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant has the

right of appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d).

Accordingly, on July 11, 2013, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows defendant has the

right of appeal was made part of the appellate record. See Daniels v. State, 110 S.W.3d 174 (Tex.
                                                                            04-13-00417-CR


App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1. No amended certification has

been filed; therefore, this appeal is dismissed.


                                                    PER CURIAM


Do not publish




                                                   -2-